         Case 1:21-cv-03994-KPF Document 9 Filed 06/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHERLY CADET,

                            Plaintiff,
                                                        21 Civ. 3994 (KPF)
                   -v.-

ALLIANCE NURSING STAFFING OF NEW                      ORDER OF SERVICE
YORK, INC.,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

       Plaintiff, who appears pro se, asserts claims under 42 U.S.C. § 1981 and

the New York City Human Rights Law. She sues her former employer, Alliance

Nursing Staffing of New York, Inc. (“Alliance”). The Court liberally construes the

complaint as also asserting claims under the New York State Human Rights

Law.

       By order dated June 7, 2021, the Chief Judge Swain granted Plaintiff’s

request to proceed in forma pauperis (“IFP”). (Dkt. #6). The Court directs

service on Alliance.

                                   DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process ... in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summons and complaint be served within
            Case 1:21-cv-03994-KPF Document 9 Filed 06/09/21 Page 2 of 4




90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could

not have served a summons and the complaint on Alliance until the Court

reviewed the complaint and ordered that a summons be issued for Alliance.

The Court therefore extends the time to serve Alliance with the complaint until

90 days after the date that a summons is issued for Alliance. If the complaint

is not served on Alliance within that time, Plaintiff should request an extension

of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time

for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(summary order) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within

the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service of the complaint on Alliance through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for

Alliance. The Clerk of Court is further instructed to issue a summons for

Alliance and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service of the summons and the complaint on

Alliance.

      Plaintiff must notify the Court in writing if her address changes, and the

Court may dismiss the action if Plaintiff fails to do so.




                                          2
        Case 1:21-cv-03994-KPF Document 9 Filed 06/09/21 Page 3 of 4




                                 CONCLUSION

      The Court directs the Clerk of Court to mail a copy of this Order to

Plaintiff, together with an information package.

      The Court grants Plaintiff’s motion for permission for electronic case

filing. (See Dkt. #5). The Clerk of Court is directed to terminate the motion

pending at docket entry 5.

      The Court also directs the Clerk of Court to: (i) issue a summons for

Alliance, (ii) complete a USM-285 form with the service address for Alliance,

and (iii) deliver all documents necessary to effect service of a summons and the

complaint on Alliance to the U.S. Marshals Service.



      SO ORDERED.

Dated: June 9, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        3
Case 1:21-cv-03994-KPF Document 9 Filed 06/09/21 Page 4 of 4




          DEFENDANT AND SERVICE ADDRESS


   Alliance Nursing Staffing of New York, Inc.
   252 West 37th Street, Suite 600W
   New York, New York 10018
